DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 8 are presented for examination. Claims 1 - 8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 2, 20216. It is noted, however, that applicant has not filed a certified copy of the JP2016-018216 application as required by 37 CFR 1.55. According to MPEP 1895.01: “A claim for foreign priority under 35 U.S.C. 119(a)  - (d)  must be made in the continuing application in order to obtain the benefit of the filing date of the prior filed foreign application. This is true regardless of whether such a claim was made in the parent international application. A foreign priority claim is proper in the continuing application if the continuing application or the parent international application was filed not later than 12 months after the filing date of the foreign application. See 37 CFR 1.55(b). In addition, a foreign priority claim is proper in the continuing application if the continuing application or the parent international application was filed after expiration of the 12 month period set forth in 37 CFR 1.55(b)  but within two months from such expiration, if the right of priority is restored under 37 CFR 1.55(c). The required claim must be made within the time period set forth in 37 CFR 1.55(d)(1). This time period is not extendable. See MPEP § 214.01. A certified copy of any foreign priority document must be provided by the applicant unless the requirements of 37 CFR 1.55(h)  or 37 CFR 1.55(i)  have been met or the parent international application has entered the national stage under 35 U.S.C. 371  and the national stage application contains the priority document from the International Bureau. See MPEP § 1893.03(c). In the latter case, the applicant, in the continuing application, may state that the priority document is contained in the national stage application.” While the parent case, 15/572,061 has a certified copy of the foreign priority document for application JP 2016-018216, a certified copy of the foreign priority document for application JP 2016-018216 has not been provided with the instant case, which is a continuation of the parent case.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/572,061, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Claims 1 and 5 recite the limitations of “setting a predetermined rule f1 for determining a position of a first machining based on lengths p and q of two sides extending perpendicularly from a corner of the rectangle and designating a XY coordinate position of the first machining as a function of p and q, (f1(p), f1(q))”, “setting a predetermined rule f2 for determining a position of a second machining based on lengths p and q of two sides extending perpendicularly from a corner of the rectangle and designating a XY coordinate position of the second machining as a function of p and q, (f2(p), f2(q))”, and “selecting the first machining and the second machining from a plurality of machinings registered in a machining master stored in a memory each having a data of a reference position for setting a position of the machining, and registering the first machining and the second machining in accordance with the predetermined rules fi and f2 at the positions (f1(p), f1(q)) and (f 2(p), f2(q)), respectively, based on the reference position”. However, there is a lack of support in the parent Application No. 15/572,061 with regards to “predetermined rule f1” and “predetermined rule f2” and “predetermined rules f1 and f2”. There is nothing found in the disclosures that provides any type of mathematical equation, mathematical expression, tolerance range, definition of a measurement, etc. to describe or define “predetermined rule f1” and “predetermined rule f2” to determining the position of a first or second machining performed in the claims. Claims 1 and 5 are not entitled to the benefit of the prior application. By inheritance, claims 2 - 4 and 6 - 8. Accordingly, claims 1 - 8 are not entitled to the benefit of the prior application.

Claims 4 and 8 recite the limitations of “setting a predetermined rule f3 for determining a machining position to provide a third machining based on length p, q extending perpendicularly to each other from the comer of the rectangle” and “calculating the position of the third machining on a face of the rectangle as (f3(p'), f3(q')) in accordance with the predetermined rule”. However, there is a lack of support in the parent Application No. 15/572,061 with regards to “predetermined rule f3”. There is nothing found in the disclosures that provides any type of mathematical equation, mathematical expression, tolerance range, definition of a measurement, etc. to describe or define a “predetermined rule f3” to determining the position of a first or second machining performed in the claims. Accordingly, claims 4 and 8 are not entitled to the benefit of the prior application.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element “105” in paragraph [0069] is not disclosed in FIG. 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1, line 22 and claim 5, line 24 recite “fi”, but it is recommended the phrase recites “f1” to correspond with the predetermined rule f1. Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities: Claims 1 and 5 recite functions (f1(p), f1(q)), (f2(p), f2(q)), (f1(p’), f1(q’)) and (f2(p’), f2(q’)), but these are not necessary to recite in the claim. Appropriate correction is required.

Claims 4 and 8 are objected to because of the following informalities: Claims 4 and 8 recite function (f3(p’), f3(q’)), but this is not necessary to recite in the claim. Appropriate correction is required.

Suggested language: For the limitation: “calculating the position of the third machining on a face of the rectangle as (f3(p’), f3(q’)) in accordance”, it is recommended the phrase is amended to recite “calculating the position of the third machining on a face of the rectangle 

Claims 1 and 5 are objected to because of the following informalities: Claim 1, lines 27 - 28; claim 5, lines 29 - 30 recite “the rectangular parallelepiped”, but it is recommended the phrase recites “the rectangular parallelepiped space”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8, line 1 recites “comprising instructions for”, but it is recommended that the phrase ends with a colon (“:”) to recite “comprising instructions for:” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 5 recite “predetermined rule f1” and “predetermined rule f2” and claims 4 and 8 recite “predetermined rule f3” and “the predetermined rule” (claim 4). However, there is nothing recited in the claim of the instant application, or the parent application 15/572,061 that provides a description of what “predetermined rule f1”, “predetermined rule f2”, “predetermined rule” and “predetermined rule f3” describes. There is nothing found in the disclosures that provides any type of mathematical equation, mathematical expression, tolerance range, definition of a measurement, etc. to describe or define a “predetermined rule f1”, “predetermined rule f2”, “predetermined rule”, or “predetermined rule f3” to determining the position of a first or second machining performed in the claims. The drawings do not depict a figure that can be used to describe the “predetermined rule f1”, “predetermined rule f2”, “predetermined rule” and “predetermined rule f3” and the parent application 15/572,061 does not provide drawings that provides a figure to describe the predetermined rules.  The specification does not provide or describe the claimed invention in a manner understandable by a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. The written description requirement for the original claims in the instant application, and thus does not satisfy the requirements of 35 U.S.C. 112.

Dependent claims 2 - 4 and 6 - 8 are rejected due to inherited claim deficiencies of claims 1 and 2, respectively.

Suggested language: Without written description for “predetermined rule f1” and “predetermined rule f2”, it is recommended to amend the claim to provide subject matter that satisfies the written description requirement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 11, 15, and 22, and claim 5, lines 13, 17, and 24 recite “predetermined rule f1”, “predetermined rule f2” and “predetermined rules f1 and f2”, while claim 4, lines 2 and 8 and claim 8, lines 2 and 8 recite “predetermined rule f3” and “predetermined rule”. However, it is unclear what is meant by any of the predetermined rules, as the disclosure fails to provide a definition or examples of the predetermined rules in order to determine the scope of the claimed subject matter. Without being able to determine what is meant by the predetermined rules recites in the respectively claims, the phrase is unclear and renders the claims vague and indefinite. 

Dependent claims 2, 3, 6 and 7 are rejected due to inherited claim deficiencies of claims 1 and 5.


	Claims 1 and 5 lack antecedent basis for “the machining” (Claim 1, line 21; claim 5, line 23), as “machining specification”, “first machining”, second machining” and “machining master” is recited, but “a machining” is not previously disclosed in the claim.

Dependent claims 2 - 4 and 6 - 8 are rejected due to inherited claim deficiencies of claims 1 and 5, respectively.
	
Suggested language: Amend the phrase to correspond with “machining specification”, “first machining”, second machining” or “machining master”, if appropriate, or amend the phrase to recite “a machining” or “machining”.

Claim 1, line 25 and claim 5, line 27 recite “the dimensions”, but it is unclear if this is in reference to “a predetermined dimension” or “a customized dimension”. The phrase is unclear and renders the claim vague and indefinite.

Dependent claims 2 - 4 and 6 - 8 are rejected due to inherited claim deficiencies of claims 1 and 5, respectively.

	Suggested language: Amend the phrase to refer to “predetermined dimension”, “customized dimension”, or amend the phrase to “dimensions” if the phrase does not refer back to “predetermined dimension” or “customized dimension”.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Reg. 50 (7 January 2019) and MPEP 2106, the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. For Step 2A (Prong 1), the claims do not appear to recite mathematical concepts and certain methods of organizing human activity. However, the claims appear to recite a mental process, as the claims limitations that begin with “setting a XY coordinate system on six faces of the rectangular parallelepiped space…”, “setting a predetermined rule f1 for determining a position”, “setting a predetermined rule f2 for determining a position…”, “selecting the first machining and the second machining from a plurality of machinings registered in a machining mastered stored in a memory…”, and “altering the dimensions of the rectangular parallelepiped space…” in claim 1, and “setting a XY coordinate system on six faces of the rectangular parallelepiped space…”, “setting a predetermined rule f1 for determining a position”, “setting a predetermined rule f2 for determining a position…”, “selecting the first machining and the second machining from a plurality of machinings registered in a machining mastered stored in a memory…”, and “altering the dimensions of the rectangular parallelepiped space…” in claim 5, appears to recite mental processes, concepts performed in the mind (including an observation, evaluation, judgment, opinion) and fails step 2A. 
However, according to the Background section of the specification, in paragraphs [0008] - [0010], the problem(s) recited include the difficulty of altering dimensions of furniture product designed with three-dimensional CAD, as the previous methods require all dimensions of a member, hole, cutting, or groove of the members reset when altering a dimension and thus has been difficult to alter furniture product design dimensions using 3D CAD based on user request. This provides the difficulty of the previous methods. Paragraph [0022] recites sing settings with regards to the dimensions of a rectangular face of the rectangular parallelepiped of a part member set, and the dimension of the rectangular parallelepiped altered results in dimensions of other sections of the rectangular parallelepiped of the part member being altered. This provides the improvement in the specification, as this does not require the member, holes, cuttings, grooves, etc. to be reset. The limitations of “setting a XY coordinate system on six faces of the rectangular parallelepiped space…”, “selecting the first machining and the second machining from a plurality of machining registered in a machining mastered stored in a memory…”, and “altering the dimensions of the rectangular parallelepiped space…”, in combination, appears to reflect the improvement recited in the specification. According to Step 2A (Prong 2), the claims, as a whole, are directed to an improvement in the technical field or technology, and the claims pass Step 2A (Prong 2). Accordingly, the claims pass the eligibility test according to the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019).
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1 - 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1 and 5: The prior art of Ninomiya (U.S. Patent 7,016,747 B1) discloses reference points in three-dimensional coordinates, with a corner as the origin in a completed furniture design, and assembling furniture in a display area using an integrally join button, as well as a calculation rule for calculating thickness of a component, Quintero et al. (U.S. Patent 5,293,479) discloses using a design tool to create furniture, and Masuda JP 5850594 B1 discloses specifying distance between part member spaces, using one corner on a rectangular surface of a part member as an origin using XY coordinates, and using a rule in which a change in dimension to one part member space, the dimensions of other part members are also changed with regards to custom-made furniture design and a rectangular parallelepiped space.
However, none of the references taken either alone or in combination with the prior art of record discloses:
	A method for designing a part member of a custom-made furniture product, which includes using a corner of a rectangle of  each of six faces of a rectangular parallelepiped space as an origin to set a XY coordinate system on six faces of the rectangular parallelepiped space and using two sides of the rectangle that extends perpendicularly to designate a position on the face, altering dimensions of the rectangular parallelepiped space for both of the two sides of the rectangular, calculating positions of machining on a face after the alteration has occurred, and providing an machining specification as output that includes the altered dimensions for the part members, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.
	
Dependent claims 2 - 4 and 6 - 8 are allowable under 35 U.S.C. 103 for depending from claims 1 and 5, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
December 3, 2022